PER CURIAM.
We have recently decided, in the cases of Dusenberry v. This Defendant, 61 N. Y. Supp. 420, and Village "of Bronxville v. Same, Id. 719, that the duty lies on the railroad company of showing affirmatively that it has the necessary consents of property owners to constitute a valid franchise for the construction of its railroad in the street. The plaintiff in this case entirely fails to sustain that burden, and, while it is true the defendant may have no right in the street, as on these papers the plaintiff appears equally without right, the latter is in no condition to ask for affirmative relief in its behalf. For this reason the order appealed from should be reversed, and injunction dissolved, with $10 costs and disbursements to abide the event of the action;